BUSSEY, Judge.
Orville C. Vineyard was charged in the Municipal Criminal Court of Oklahoma City, Oklahoma, by Information, with the offense of Operating a Motor Vehicle While Under the Influence of Intoxicating Beverages, in violation of the ordinances of said city, and was tried by a jury, found guilty and his punishment was fixed at ten days in the City Jail of Oklahoma City and a fine of $100.00. A timely appeal has been perfected to this Court.
We feel this is a case where it is unnecessary to recite the evidence or the law, but that in order to speed up the disposition of the many cases pending on appeal, the case should properly be disposed of by memorandum opinion, as authorized by the Legislature, 20 O.S. § 49 (1968), which states:
“The decisions of the Court of Criminal Appeals shall be in such form as the Court shall specify. They shall be filed with the papers in the case and shall be treated as part of the record in the case; provided, that a mandate shall not be sent to the court below until a decision has been filed in the office of the Clerk of the Supreme Court.”
In Nichols v. State, 97 Okl.Cr. 414, 264 P. 2d 366, this Court said:
“In a misdemeanor case, where a careful reading of the briefs of the appellant and the State, as well as a careful examination of the record or casemade, discloses no reversible error, and where there is ample evidence to support the verdict of the jury (or judgment of the court in absence of the jury), and judgment rendered, this court may affirm such judgment by summary order, or brief statement, or by opinion of length, as the court may see fit.”
 We have carefully examined the record and excellent briefs of counsel and are of the opinion that the evidence supports the findings of the jury, and that the record is free from fundamental error. We are of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
BRETT, P. J., and NIX, J., concur.